Name: Council Regulation (EEC) No 744/81 of 20 January 1981 on the total or partial suspension of Common Customs Tariff duties on certain agricultural products originating in Turkey (1981)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30.3.81 Official Journal of the European Communities No L 83 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 744/81 of 20 January 1981 on the total or partial suspension of Common Customs Tariff duties on certain agricultural products originating in Turkey ( 1981 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Article 1 13 thereof, 1 . From 1 January until 31 December 1981 the products originating in Turkey listed in Annex A shall be admitted for import into the Community of Nine at the customs duties indicated for each of them .Having regard to Council Regulation (EEC) No 3033 /80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural pro ­ ducts ('), and in particular Article 12 thereof, 2 . From 1 January until 31 December 1981 the products originating in Turkey listed in Annex B shall be admitted for import into Greece at customs duties aligned on the duties indicated for each of them , in accordance with Article 1 17 of the 1979 Act of Accession . 3 . For the purposes of application of this Regula ­ tion , 'originating products ' shall mean those pro ­ ducts which fulfil the conditions laid down in Asso ­ ciation Council Decision No 4/72 of 29 December 1972 annexed to Regulation (EEC) No 428/73 (2 ), as amended by Decision No 1 /75 of 26 May 1975 annexed to Regulation ( EEC) No 1431 /75 ( 3 ). Having regard to the proposal from the Commis ­ sion , Whereas , under Annex 6 of the Additional Protocol laying down the conditions , procedures and time ­ tables for implementing the transitional phase pursuant to Article 4 of the Agreement establishing an association between the European Economic Community and Turkey, and under Article 1 of the Interim Agreement between the European Economic Community and Turkey consequent on the accession of new Member States to the Commu ­ nity , the Community must totally or partially suspend the Common Customs Tariff duties appli ­ cable to certain products ; whereas it also appears necessary on a provisional basis to adjust or supple ­ ment some of the advantages provided for in the abovementioned Annex 6 ; whereas the Community should therefore , with regard to the products origi ­ nating in Turkey contained in the list annexed to this Regulation , suspend until 31 December 1981 either the fixed component of the charge applicable to the goods coming under Regulation (EEC) No 3033 /80 or the customs duty applicable to the other pro ­ ducts , at the levels indicated for each of them . The methods of administrative cooperation which ensure that the products listed in the Annexes benefit from the total or partial suspension shall be those laid down in Association Council Decision No 5/72 of 29 December 1972 annexed to Regula ­ tion (EEC) No 428 / 73 , as last amended by Decision No 1 /78 of 18 July 1978 annexed to Regulation ( EEC) No 2152 /78 (4). (-) OJ No L 59 , 5 . 3 . 1973 , p . 73 . (-') OJ No L 142,4.6 . 1975 , p . 1 . ( 4 ) OJ No L 253 , 15.9 . 1978 , p . 1 .(') OJ No L 323 , 29 . 11 . 1980, p . 1 . No L 83 / 2 Official Journal of the European Communities 30 . 3 . 81 A rticle 2 2 . Where the Commission has been requested by a Member State to take action it shall take a decision within a maximum period of 10 working days from receipt of the request and shall inform the Member States of the action taken . 3 . Any Member State may refer the Commission 's action to the Council , within a period of 10 working days following the day of its notification . The inter ­ vention of the Council shall not have a suspensory effect . The Council shall meet without delay . It may by a qualified majority amend or annul the measure taken . When the imports of products benefiting from the arrangements provided for in Article 1 come into the Community in quantities or at prices which cause or threaten to cause serious loss to the Community producers of similar products or directly competitive products , the Common Customs Tariff duties may be partially or wholly reintroduced for the products in question . These measures may also be taken in the event of serious loss or the threat of serious loss limited to a single region of the Community . A rticle 4 Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . 1 . In order to ensure the application of Article 2, the Commission may decide by means of a Regula ­ tion to reintroduce Common Customs Tariff duties for a limited period . It shall apply from 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1981 . For the Council The President Ch. A. van der KLAAUW 30 . 3 . 81 Official Journal of the European Communities No L 83 /3 ANNEXA List of products falling within Chapters 1 to 24 originating in Turkey for which there are grounds for total or partial suspension of the duties of the Common Customs Tariff CCT heading No Description Rate of duty 03.01 Fish , fresh (live or dead), chilled or frozen : B. Saltwater fish : I. Whole, headless or in pieces : ex q) Other :  Aquarium fish Free II . Fillets : b) Frozen : ex 7 . Other :  Of sharks and of halibut 10% C. Livers and roes 5% 03.03 Crustaceans and molluscs, whether in shell or not, fresh (live or dead), chilled, frozen, salted, in brine or dried ; crustaceans, in shell , simply boiled in water : A. Crustaceans : ex V. Other (for example, Norway lobsters)  Peurullus spp 7% 06.03 Cut flowers and flower buds of a kind suitable for bou ­ quets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : A. Fresh : ex I. From 1 June to 31 October :  Orchids (family Orchidaceae) and Anthurium 15% 07.01 Vegetables, fresh or chilled : ex T. Other :  Okra (Hibiscus esculentus L, or Abelmos ­ chus esculentus ( L. ) Moench); Moringa oleifera (Drumsticks ) Free  Aubergines, from 1 to 14 January 9%  Other, excluding parsley, pumpkin and marrows and celery sticks, from 1 January to 3 1 March 9% No L 83 /4 Official Journal of the European Communities 30.3.81 CCT heading No Description Rate of duty 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption : ex E. Other vegetables :  Okra (Hibiscus esculentus L. or Abelmos ­ chus esculentus (L) Moench) Free 07.04 Dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder but not further prepared : ex B. Other :  Mushrooms , excluding cultivated mush ­ rooms 8%  Horse-radish (Cochlearia armoracia) Free 07.06 Manioc, arrowroot, salep , Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin content, fresh or dried, whole or sliced ; sago pith : B. Other Free 08.01 Dates, bananas, coconuts, Brazil nuts , cashew nuts, pineapples , avocados, mangoes, guavas and mango ­ steens, fresh or dried, shelled or not : ex B. Bananas :  Dried 6% 08.02 Citrus fruit, fresh or dried : ex E. Other :  Limes and limettes (citrus aurantifolia, var Lumio and var Limetta) 9-6% 08.05 Nuts other than those falling within heading No 08.01 , fresh or dried, shelled or not : E. Pecans Free ex G. Other (excluding hazelnuts and pignolea nuts) . . Free 08.07 Stone fruit, fresh : E. Other 7% 30.3.81 Official Journal of the European Communities No L 83/5 CCT heading No Description Rate of duty 08.08 Berries , fresh : F. Other 6% ex 08.09 Other fruit, fresh :  Rose-hips fruit Free  Watermelons, from 1 November to 3 1 March 6-5%  Other, excluding melons and watermelons 6% 08.10 Fruit (whether or not cooked), preserved by freezing, not containing added sugar : ex B. Bilberries (fruit of the Vaccinium myrtillus) blackberries (brambleberries), mulberries and cloudberries 9% C. Fruit of the species Vaccinium myrtilloides and Vaccinium angustifolium 8% ex D. Other :  Quinces 11 %  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 7% 08.11 Fruit provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preser ­ vative solutions), but unsuitable in that state for imme ­ diate consumption): C. Papaws Free D. Bilberries (fruit of the Vaccinium myrtillus) .... 4% ex E. Other :  Quinces 4%  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B and F and 08.09, excluding pineapples, melons and watermelons Free 08.12 Fruit, dried, other than that falling within heading No 08.01 , 08.02, 08.03 , 08.04 or 08.05 : E. Papaws Free No L 83 / 6 Official Journal of the European Communities 30 . 3 . 81 CCT heading No Description Rate of duty 09.01 Coffee, whether or not roasted or freed of caffeine ; coffee husks and skins ; coffee substitutes containing in any proportion : A. Coffee : I. Unroasted : b) Freed of caffeine 9% B. Husks and skins 8% 13.03 Vegetable saps and extracts ; pectic substances, pectin ­ ates and pectates ; agar-agar and other mucilages and thickeners, derived from vegetable products : B. Pectic substances, pectinates and pectates : ex I. Dry, excluding apple, pear and quinze pec ­ tic substances 12% ex II . Other, excluding apple, pear and quinze pectic substances 7% 15.04 Fats and oils , of fish and marine mammals , whether or not refined : A. Fish-liver oil : I. Of a vitamin A content not exceeding 2 500 international units per gram Free 15.07 Fixed vegetable oils, fluid or solid, crude, refined or purified : B. China-wood and oiticica oils ; myrtle wax and japan wax Free D. Other oils : I. For technical or industrial uses other than the manufacture of foodstuffs for human con ­ sumption (a): a) Crude : 1 . Palm oil 2-5% ex 3 . Other, excluding linseed oil , groundnut oil, sunflower seed oil and colza oil 2-5% II . Other : a) Palm oil : 1 . Crude 4% 15.12 Animal or vegetable oils and fats wholly or partly hydrogenated, or solidified or hardened by any other process , whether or not refined, but not further pre ­ j pared : i B. Other 11 % (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . 30.3.81 Official Journal of the European Communities No L 83 /7 CCT heading No Description Rate of duty 15.17 Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : B. Residues resulting from the treatment of fatty substances or animal or vegetable waxes : II . Other : a) Oil foots and dregs ; soapstocks Free 16.02 Other prepared or preserved meat or meat offal : B. Other : II . Game or rabbit meat or offal : 9%  Game III . Other : b ) Other : 1 . Containing bovine meat or offal : ex bb) Other :  Prepared or preserved bovine tongue 17% 2 . Other : bb) Other 16 ' 16.04 Prepared or preserved fish, including caviar and caviar substitutes : A. Caviar and caviar substitutes : I. Caviar (sturgeon roe ) 12% II . Other 16% B. Salmonidae 4 % G. Other : I. Fillets , raw, coated with batter or breadcrumbs, deep frozen 10% II . Other 10% 18.06 Chocolate and other food preparations containing cocoa : ! A. Cocoa powder, not otherwise sweetened than by the addition of sucrose C. Chocolate and chocolate goods, whether or not filled ; sugar confectionary and substitutes therefor made from sugar substitution products , containing cocoa 3 % + vc 10 % -I- vc with a max . of 27% + ads No L 83 /8 Official Journal of the European Communities 30 . 3 . 81 CCT heading No Description Rate of duty 19.02 Malt extract ; preparation of flour, meal, starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes , containing less than 50 % by weight of cocoa : B. Other : I. Containing malt extract and not less than 30 % by weight of reducing sugars (expressed as maltose) Free -I- vc II . Other :  Preparations based on flour of legumi ­ nous vegetables in the form of sun-dried discs of doifgh , known as 'papad' Free  Other Free + vc ex 19.04 Tapioca and sago, excluding tapioca and sago substi ­ tutes obtained from potato or other starches 4% + vc 19.05 Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice, corn flakes and similar products) Free + vc 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : ex H. Other, including mixtures :  Moringa oleifera (Drumsticks) Free 20.03 Fruit preserved by freezing, containing added sugar : ex A. With a sugar content exceeding 13 % by weight :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B , E and F and 08.09 , excluding pineapples , melons and water ­ melons 1 1 % + (L) ex B. Other :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B , E and F and 08.09 , excluding pineapples , melons and waterme ­ lons 11 % 20.04 Fruit , fruit-peel and parts of plants , preserved by sugar (drained, glacÃ © or crystallized) : B. Other : ex I. With a sugar content exceeding 13% by weight :  Fruit falling within heading Nos 08.01 , 08.02 D , 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons 7 % + (L) 30. 3.81 Official Journal of the European Communities No L 83/9 CCT heading No Description Rate of duty 20.04 B. ex II . Other : (cont'd)  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons 7% 20.05 Jams, fruit jellies , marmalades, fruit purÃ ©e and fruit pastes, being cooked preparations, whether or not con ­ taining added sugar : C. Other : I. With a sugar content exceeding 30 % by weight : ex b) Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pine ­ apples, melons and waterme ­ lons 1 1 % + (L) ex II . With a sugar content exceeding 13% but not exceeding 30 0 'o by weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 1 1 % -I- (L) ex III . Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 11 % 20.06 Fruit , otherwise prepared or preserved, whether or not containing added sugar or spirit : B. Other : I. Containing added spirit : a) Ginger 10% b) Pineapples, in immediate packings of a net capacity : 1 . Of more than 1 kg : aa) With a sugar content exceeding 1 7 % by weight 10% + (L) bb) Other 10% 2. Of 1 kg or less : aa) With a sugar content exceeding 19 % by weight 10% H- (L) bb) Other 10% No L 83 / 10 Official Journal of the European Communities 30.3.81 CCT heading No Description Rate of duty 20.06 B. II . Not containing added spirit : (cont'd) a) Containing added sugar, in immediate packings of a net capacity of more than 1 kg : ex 8 . Other fruits :  Fruit falling within heading Nos 08.01,08.08 B , E and F and 08.09 excluding pine ­ apples, melons and water ­ melons 8 % -I- (L)  Tamarind (pods, pulp) 8 % + (L) 9 . Mixtures of fruit : ex aa) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits  Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, exclud ­ ing pineapples, me ­ lons and watermelons 12% + (L) b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : ex 8 . Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pine ­ apples, melons and waterme ­ lons 8 % + (L) c) Not containing added sugar, in immediate packings of a net capacity : 1 . Of 4 · 5 kg or more : ex dd) Other fruits :  Fruit falling within head ­ ing Nos 08.01 , 08.08 B, E and F and 08.09, exlud ­ ing pineapples, melons and watermelons 7% 30 . 3 . 81 Official Journal of the European Communities No L 83/ 1 1 CCT heading No Description Rate of duty 20.06 (cont'd) B. II . c) 1 , ex ee) Mixtures of fruit :  Mixtures of two or more fruits falling within head ­ ing Nos 08.01 , 08.08 B, E and F and 8.09, exclud ­ ing pineapples, melons and watermelons in which no single fruit exceeds 50 % of the total weight of the fruits 11 % 2 . Of less than 4 - 5 kg : ex bb) Other fruit and mixtures of fruit :  Fruit falling within head ­ ing Nos 08.01 , 08.08 B, E and F and 08.09, exclud ­ ing pineapples, melons and watermelons 7%  Mixtures of two or more fruits falling within head ­ ing Nos 08.01,08.08 B, E and F and 08.09, exclud ­ ing pineapples, melons and watermelons, in which no single fruit exceeds 50 % of the total weight of the fruits 12% 20.07 Fruit juices (including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit : A. Of a specific gravity exceeding 1 - 33 at 15 ° C : III . Other : ex a) Of a value exceeding 30 EUA per 100 kg net weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 14% No L 83/ 12 Official Journal of the European Communities 30.3 . 81 CCT heading No Description Rate of duty 20.07 (cont 'd) A. III . b) Of a value not exceeding 30 EUA per 100 kg net weight : ex 1 . With an added sugar content exceeding 30 % by weight :  Fruit falling within head ­ ing Nos 08.01 , 08.08 B, E and F and 08.09, exclud ­ ing pineapples, melons and watermelons 14% + (L) ex 2. Other : Fruit falling within head ­ ing Nos 08.01 , 08.08 B, E and F and 08.09, exclud ­ ing pineapples, melons and watermelons 4% B. Of a specific gravity of 1 ¢ 33 or less at 15 C : II . Other : a) Of a value exceeding 30 EUA per 100 kg net weight : 3 . Lemon juice or other citrus fruit juices : ex bb) Other :  Excluding lemon juice . . 13% 6. Other fruit and vegetable juices : ex aa) Containing added sugar : Fruit falling within head ­ ing Nos 08.01,08.08 B, E and F and 08.09, exclud ­ ing pineapples, melons and watermelons 9 % ex bb) Other : Fruit falling within head ­ ing Nos 08.01 , 08.08 B, E and F and 08.09, exclud ­ ing pineapples, melons and watermelons 9 % 30.3 . 81 Official Journal of the European Communities No L 83/ 13 CCT heading No Description Rate of duty 20.07 B. II . b) Of a value of 30 EUA or less per 100 kg (cont'd) net weight : 7 . Other fruit and vegetable juices : ex aa) With an added sugar content exceeding 30 % by weight :  Of fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding pineapples, melons and watermelons 9 % + (L) ex bb) With an added sugar content of 30 % or less by weight :  Of fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding pineapples, melons and watermelons 9% ex cc) Not containing added sugar :  Of fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding pineapples, melons and watermelons 9% 21.07 Food preparations not elsewhere specified or included : A. Cereals in grain or ear form, pre-cooked or other ­ wise prepared 4 % + vc No L 83/ 14 Official Journal of the European Communities 30.3.81 ANNEX B List of products falling within Chapters 1 to 24 originating in Turkey, for which Greece must align the duties on the customs duties indicated for each of them CCT heading No Description Rate of duty 01.01 Live horses, asses, mules and hinnies : A. Horses : II . For slaughter (a) 2% III . Other 12% 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02 , 01.03 or 01.04, fresh, chilled or frozen : A. Meats : III . Of swine : b) Other Free 02.04 Other meat and edible meat offals, fresh, chilled or frozen : ex A. Of domestic pigeons 7% ex B. Furred game, frozen Free C. Other : ex I. Frogs' legs Free II . Other Free 03.01 Fish, fresh ( live or dead), chilled or frozen : B. Saltwater fish : I. Whole, headless or in pieces : e) Sharks 4% g) Halibut (Hippoglossus vulgaris, Hip ­ poglossus reinhardtius) 4% ex q) Other :  Aquarium fish Free II . Fillets : b) Frozen : ex 7 . Other :  Of sharks and of halibut 10% C. Livers and roes 5% (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . 30.3.81 Official Journal of the European Communities No L 83/ 15 CCT heading No Description Rate of duty Fish, dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process : A. Dried , salted or in bnne : I. Whole, headless or in pieces : d) Common halibut (Hippoglossus vul ­ garis) e ) Salmon , salted or in brine ex f) Hilsa spp, in brine 10% 2% 8% 03.02 03.03 II . Fillets : ex d) Other :  Hilsa spp, in brine D. Fish meal 10% 9% Crustaceans and molluscs, whether in shell or not , fresh (live or dead), chilled, frozen, salted, in brine or dried ; crustaceans, in shell , simply boiled in water : A. Crustaceans : I. Crawfish 7 % II . Lobsters (Homarus spp): a) Live 7 % b) Other : 1 . Whole 7% 2 . Other 7 % III . Crabs and freshwater crayfish 7% IV. Shrimps and prawns : a) Prawns ( Pandalidae spp) 6 % ex c) Other :  Prawns (Palaemonidae spp) ... 6 %  Prawns ( Penaeidae spp) 6 % ex V. Other (for example Norway lobsters):  Peurullus spp 7 % B. Molluscs : II . Mussels 7% IV. Other : a) Frozen : 1 . Squid : aa) Ommastrephes sagittatus and Loligo spp 4 % No L 83/ 16 Official Journal of the European Communities 30 . 3 . 81 CCT heading No Description Rate of duty 03.03 (cont'd) B. IV. a) 2 . Cuttle-fish of the species Sepia offi ­ cinalis, Rossia macrosoma and Sepiola rondeleti 6% 3 . Octopus 4% 4. Other 4% b) Other : 1 . Squid (Ommastrephes sagittatus and Loligo spp) 4% 2 . Other 4% 04.06 Natural honey 25% 04.07 Edible products of animal origin , not elsewhere speci ­ fied or included 6% 05.03 Horsehair and horsehair waste, whether or not put up on a layer or between two layers of other material : B. Other Free 05.07 Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preservation ; powder and waste of feathers or parts of feathers : A. Bed feathers, down : II . Other Free B. Other Free 05.13 Natural sponges : B. Other Free 06.03 Cut flowers and flower buds of a kind suitable for bou ­ quets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : A. Fresh : ex I. From 1 June to 31 October :  Orchids (family Orchidaceae) and Aijthurium 15% ex II . From 1 November to 31 May :  Orchids (family Orchidaceae) and Anthurium 15% 30 . 3 . 81 Official Journal of the European Communities No L 83 / 17 CCT heading No Description Rate of duty 07.01 Vegetables , fresh or chilled : ex T. Other :  Okta (Hibiscus esculentus L. or Abelmos ­ chus esculentus ( L. ) Moench ); Moringa oleifera (drumsticks ) Free  Pumpkins and marrows, from 1 December to last day of February 9%  Other, excluding celery sticks and parsley , from 1 January to 3 1 March 9% 07.03 Vegetables provisionally preserved in brine , in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption : ex E. Other vegetables :  Okra (Hibiscus esculentus L. or Abelmos ­ chus esculentus ( L. ) Moench) Free 07.04 Dried, dehydrated or evaporated vegetables , whole , cut , sliced, broken or in powder but not further prepared : ex B. Other :  Mushrooms , excluding cultivated mush ­ rooms 8%  Horse-radish (Cochlearia armoracia) Free 07.05 Dried leguminous vegetables, shelled , whether or not skinned or split : B. Other : 1 . Peas (including chick peas) and beans (of the species Phaseolus):  Beans of the genus ' Phaseolus mungo ' . . . Free  Chick peas of the genus 'Cicer arietinum ' Free  Other 3% III . Other :  Cajan peas of the genus 'Cajanus cajan ' . . Free  Other 3 % 07.06 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin content , fresh or dried , whole or sliced ; sago pith : B. Other Free No L 83 / 18 Official Journal of the European Communities 30 . 3 . 81 CCT heading No Description Rate of duty 08.01 Dates, bananas, coconuts, Brazil nuts , cashew nuts, pineapples , avocados, mangoes, guavas and mango ­ steens , fresh or dried, shelled or not : ex B. Bananas :  Dried 6% D. Avocados 6% E. Coconuts Free H. Other :  Mangosteens , guavas Free  Mangoes 5% 08.02 Citrus fruit, fresh or dried : ex E. Other :  Limes and limettes (Citrus aurantifolia var . Lumio and var . Limetta) 9-6% 08.04 Grapes, fresh or dried : B. Dried Free 08.05 Nuts other than those falling within heading No 08.01 , fresh or dried , shelled or not : D. Pistachios Free E. Pecans Free F. Areca (or betel ) and cola Free ex G. Other ( excluding hazelnuts ) Free 08.07 Stone fruit , fresh : E. Other 7 % 08.08 Berries , fresh : F. Other 6 % ex 08.09 Other fruit, fresh : ! Free 6 - 5 1 6%  Rose-hips fruit  Watermelons , from 1 November to 30 April  Other, excluding melons and watermelons . 30.3.81 Official Journal of the European Communities No L 83 / 19 CCT heading No Description Rate of duty 08.10 Fruit (whether or not cooked), preserved by freezing, not containing added sugar : ex B. Bilberries (fruit of the species Vacoinium myrtil ­ lus), blackberries (brambleberries), mulberries and cloudberries 9% C. Fruit of the species Vaccinium myrtilloides and Vaccinium angustifolium 8% ex D. Other :  quinces 11 %  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B , E and F and 08.09 , excluding pineapples, melons and water ­ melons 7% 08.11 Fruit provisionally preserved ( for example, by sulphur dioxide gas, in brine, in sulphur water or in other preser ­ vative solutions), but unsuitable in that state for imme ­ diate consumption): C. Papaws Free D. Bilberries (fruit of the species Vaccinium myrtil ­ lus ) 4% ex E. Other :  Quinces 4%  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B and F and 08.09 , excluding pineapples, melons and watermelons Free 08.12 Fruit, dried, other than that falling within heading Nos 08.01 , 08.02, 08.03 , 08.04 or 08.05 : A. Apricots 5 · 5 % E. Papaws Free ex G. Other :  Tamarind (pods, pulp) Free 08.13 Peel of melons and citrus fruit, fresh, frozen , dried or provisionally preserved in brine, in sulphur water or in other preservative solutions Free 09.01 Coffee , whether or not roasted or freed of caffeine ; cof ­ fee husks and skins ; coffee substitutes containing coffee in any proportion : No L 83 /20 Official Journal of the European Communities 30.3.81 CCT heading No Description Rate of duty 09.01 A. Coffee : (cont'd) I. Unroasted : a) Not freed of caffeine Free b) Freed of caffeine 9% II . Roasted : a) Not freed of caffeine 12% b) Freed of caffeine 13% B. Husks and skins 8% C. Coffee substitutes containing coffee in any propor ­ tion 14% 09.02 Tea : A. In immediate packings of a net capacity not exceeding 3 kg Free 09.04 Pepper of the genus ' Piper'; pimento of the genus 'Cap ­ sicum ' or the genus ' Pimenta ': A. Neither crushed nor ground : I. Pepper : b) Other 5% II . Pimento : c) Other 5% B. Crushed or ground : I. Pimento of the genus 'Capsicum' 5% II . Other 5% 09.06 Cinnamon and cinnamon-tree flowers : A. Ground 3% B. Other 3% 09.07 Cloves (whole fruit, cloves and stems) 10% 09.08 Nutmeg, mace and cardamoms : A. Neither crushed nor ground : II . Other : a) Nutmeg Free B. Crushed or ground : I. Nutmeg Free II . Mace Free 30. 3 . 81 Official Journal of the European Communities No L 83 /21 CCT heading No Description Rate of duty Seeds of anise, badian, fennel , coriander, cumin, cara ­ way and juniper : A. Neither crushed nor ground : I. Aniseed Free II . Badian seed 9 1 III . Seeds of fennel , coriander, cumin , caraway and juniper : b ) Other : 2 . Other Free B. Crushed or ground : I. Badian seed 10% III . Other " Free 09.09 09.10 11.04 Thyme, saffron and bay leaves ; other spices : A. Thyme : I. Neither crushed nor ground : b ) Other II . Crushed or ground B. Bay leaves 11 % 13% 13% 3% F. Other spices, including the mixtures referred to in Note 1 (b ) to this Chapter : I. Neither crushed nor ground II . Crushed or ground : b ) Other 4% 4% Flour of the dned leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of roots and tubers falling within heading No 07.06 : A. Flour of the dried leguminous vegetables falling within heading No 07.05 B. Flour of the fruits falling within any heading in Chapter 8 : I. Of bananas : Denatured (a) Other Free 4% II . Other :  Chestnuts . . .  Not specified 7-5 5% (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 83 /22 Official Journal of the European Communities 30.3.81 CCT heading No Description Rate of duty 12.03 Seeds, fruit and spores, of a kind used for sowing : C. Grass and other herbage seeds : II . Clover (Trifolium ) Free 12.07 Plants and parts (including seeds and fruits) of trees, bushes , shrubs or other plants, being goods of a kind used primarily in perfumery, in pharmacy, or for insecti ­ cidal , fungicidal or similar purposes , fresh or dried, whole, cut, crushed, ground or powdered : B. Liquorice roots Free C. Tonquin beans Free 12.08 Chicory roots , fresh or dried, whole or cut, unroasted ; locust beans , fresh or dried, whether or not kibbled or ground, but not further prepared ; fruit kernels and other vegetable products of a kind used primarily for human food, not falling within any other heading : C. Locust bean seeds : I. Not decorticated, crushed or ground Free II . Other 6% D. Apricot , peach and plum stones , and kernels thereof Free 13.02 Shellac, seed lac, stick lac and other lacs ; natural gums, resins , gum-resins and balsams : A. Conifer resins Free 13.03 Vegetable saps and extracts ; pectic substances, pectin ­ ates and pectates ; agar-agar and other mucilages and thickeners , derived from vegetable products : A. Vegetable saps and extracts : III . Of quassia amara Free IV. Of liquorice Free V. Of pyrethrum and of the roots of plants con ­ taining rotenone Free VII . Intermixtures of vegetable extracts , for the manufacture of beverages or of food prepara ­ tions Free VIII . Other : a) Medicinal Free 30 . 3 . 81 Official Journal of the European Communities No L 83 /23 CCT heading No Description Rate of duty 13.03 (cont'dJ B. Pectic substances, pectinates and pectates : ex I. Dry , excluding apple, pear and quince pec ­ tic substances 12% ex II . Other, excluding apple, pear and quince pectic substances 7% C. Agar-agar and other mucilages and thickeners derived from vegetable products : I. Agar-agar Free II . Mucilages and thickeners extracted from locust beans or locust bean seeds Free 14.01 Vegetable materials of a kind used primarily for plaiting (for example, cereal straw, cleaned, bleached or dyed, osier, reeds, rushes, rattans, bamboos, raffia and lime bark): A. Osier : II . Other Free B. Cereal straw, cleaned , bleached or dyed Free 15.03 Lard stearin , oleostearin and tallow stearin ; lard oil , oleo-oil and tallow oil , not emulsified or mixed or pre ­ pared in any way : A. Lard stearin and oleostearin : II . Other 3 % B. Tallow oil for industrial uses other than the manu ­ facture of foodstuffs for human consumption (a) . . Free C. Other 5% 15.04 Fats and oils , of fish and marine mammals, whether or not refined : A. Fish-liver oil : I. Of a vitamin A content not exceeding 2 500 international units per gram Free 15.05 Wool grease and fatty substances derived therefrom (including lanolin) : A. Wool grease, crude Free B. Other Free (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 83 /24 Official Journal of the European Communities 30 . 3 . 81 CCT heading No Description Rate of duty 15.06 Other animal oils and fats ( including neat's foot oils and fats from bones or waste) Free 15.07 Fixed vegetable oils , fluid or solid, crude , refined or purified : B. China-wood and oiticica oils ; myrtle wax and Japan wax Free C. Castor oil : 11 . Other 6% D. Other oils : I. For technical or industrial uses other than the manufacture of foodstuffs for human con ­ sumption (a ): a ) Crude : 1 . Palm oil 2-5% ex 3 . Other, excluding linseed oil , groundnut oil , sunflower seed oil and colza oil 2 · 5 °/Ã  b ) Other : ex 2 . Other :  Palm kernel and coconut oil 6-5% II . Other : a ) Palm oil : 1 . Crude 4% 2 . Other 12% b ) Other : 1 . Solid, in immediate packings of a net capacity of 1 kg or less 18% 2 . Solid , other ; fluid : ex aa) Crude :  Palm kernel and coconut oil 7% ex bb) Other :  Palm kernel and coconut oil 13% 15.10 Fatty acids ; acid oils from refining ; fatty alcohols : A. Stearic acid 2% B. Oleic acid 5% (a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . 30.3.81 Official Journal of the European Communities No L 83 /25 CCT heading No Description Rate of duty 15.10 &lt;cont'd) C. Other fatty acids ; acid oils from refining D. Fatty alcohols Free 6% 15.11 Glycerol and glycerol lyes : A. Crude glycerol and glycerol lyes Free B. Other, including synthetic glycerol Free 15.12 Animal or vegetable oils and fats , wholly or partly hydrogenated, or solidified or hardened by any other process , whether or not refined, but not further pre ­ pared : A. In immediate packings of a net capacity of 1 kg or less 16% B. Other 11 % 15.15 Spermaceti , crude, pressed or refined, whether or not coloured ; beeswax and other insect waxes, whether or not coloured : A. Spermaceti , crude , pressed or refined, whether or not coloured Free B. Beeswax and other insect waxes , whether or not coloured : II . Other Free 15.16 Vegetable waxes , whether or not coloured : B. Other Free 15.17 Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : A. Degras Free B. Residues resulting from the treatment of fatty substances or animal or vegetable waxes : II . Other : a ) Oil foots and dregs ; soapstocks Free b ) Other Free 16.02 Other prepared or preserved meat or meat offal : A. Liver : I. Goose or duck liver 14% No L 83/26 Official Journal of the European Communities 30 . 3 . 81 CCT heading No Description Rate of duty 16.02 (cont'd ) B. Other : II . Game or rabbit meat or offal :  Game 9%  Rabbit 14% III . Other : b) Other : 1 . Containing bovine meat or offal : ex bb) Other :  Prepared or preserved bovine tongue 17% 2 . Other : aa) of sheep or goats :  of sheep 18%  of goats 16% bb) Other 16% 16.03 Meat extracts , meat juices and fish extracts , in imme ­ diate packings of a net capacity of : B. More than 1 kg but less than 20 kg 1 % C. 1 kg or less 9% 16.04 Prepared or preserved fish , including caviar and caviar substitutes : A. Caviar and caviar substitutes : I. Caviar (sturgeon roe) 12% II . Other 16% B. Salmonidae 4% ex F. Bonito (Sarda spp) and mackerel 19% G. Other : I. Fillets , raw, coated with batter or bread ­ crumbs, deep frozen 10% II . Other 10% 16.05 Crustaceans and molluscs , prepared or preserved : A. Crabs 6 · 5 % ex B. Other, excluding shrimps of the Crangon spp type and snails 6% 30 . 3 . 81 Official Journal of the European Communities No L 83 /27 CCT heading No Description Rate of duty 17.04 Sugar confectionery, not containing cocoa : A. Liquorice extract containing more than 10% by weight of sucrose but not containing other added substances 9% B. Chewing gum 3 % + vc with a maximum of 23 % C. White chocolate 5 % + vc with a maximum of 27 % + ads D. Other 7 % -I- vc with a maximum of 27 % + ads 18.03 Cocoa paste (in bulk or in block), whether or not de ­ fatted 11 % 18.05 Cocoa powder, unsweetened 9% 18.06 Chocolate and other food preparations containing cocoa : A. Cocoa powder, not otherwise sweetened than by the addition of sucrose 3 % + vc C. Chocolate and chocolate goods, whether or not filled ; sugar confectionery and substitutes therefor made from sugar substitution products , containing cocoa 10 % + vc with a maximum of 27 % + ads 19.02 Malt extract ; preparations of flour, meal , starch of malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa : B. Other : I. Containing malt extract and not less than 30 % by weight of reducing sugars (expressed as maltose) Free -I- vc II . Other :  Preparations based on flour of legumi ­ nous vegetables in the form of sun-dried discs of dough , known as ' papad' Free  Other Free -t- vc ex 19.04 Tapioca and sago, excluding tapioca and sago substi ­ tutes obtained from potato or other starches 4 % 4- vc No L 83 /28 Official Journal of the European Communities 30.3.81 CCT heading No Description Rate of duty 19.05 Prepared foods obtained by the swelling or roasting of cereals or cereals products (puffed rice, corn flakes and similar products) Free -I- vc 19.07 Bread , ships ' biscuits and other ordinary bakers ' wares , not containing added sugar, honey, eggs, fats , cheese or fruit , communion wafers , empty cachets of a kind suit ­ able for pharmaceutical use, sealing wafers , rice paper and similar products : A. Crispbread 3 % + vc with a maximum of 24 % + adf B. Marzos Free -I- vc with a maximum of 20 % + adf C. Communion wafers , empty cachets of a kind suit ­ able for pharmaceutical use, sealing wafers , rice paper and similar products Free + vc D. Other 5 % + vc 19.08 Pastry, biscuits , cakes and other fine bakers ' wares, whether or not containing cocoa in any proportion : A. Gingerbread and the like 5 % + vc 20.01 Vegetables and fruit, prepared or preserved by vinegar or acetic acid, with or without sugar, whether or not con ­ taining salts , spices or mustard : ex C. Other, excluding 'mixed pickles ' and sweet pep ­ pers 15% 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : B. Truffles 14% D. Asparagus 20% E. Sauerkraut 15% ex F. Capers 12% ex H. Other, including mixtures :  Moringa oleifera (drumsticks) Free 20.03 Fruit preserved by freezing, containing added sugar : ex A. With a sugar content exceeding 13 % by weight :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples, melons and water ­ melons 1 1 % + (L) 30 . 3 . 81 Official Journal of the European Communities No L 83 /29 CCT heading No Description Rate of duty ex B. Other :20.03 (cont 'd ) Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B , E and F and 08.09 , excluding pineapples , melons and water ­ melons 11 % 20.04 Fruit , fruit-peel and parts of plants , preserved by sugar (drained , glace or crystallized): B. Other : ex I. With a sugar content exceeding 13% by weight :  Fruit falling w ithin heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons 7 % + ( L) ex II . Other : Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons 7% 20.05 Jams, fruit jellies , marmalades , fruit puree and fruit pastes , being cooked preparations , whether or not con ­ taining added sugar : B. Jams and marmalades of citrus fruit : ex I. With a sugar content exceeding 30% by weight , excluding orange jam and marma ­ lade ex II . With a sugar content exceeding 13% but not exceeding 30 % by weight, excluding orange jam and marmalade ex III . Other, excluding orange jam and marma ­ lade 19 % + (L) 19 % + (L) 19% C. Other : I. With a sugar content exceeding 30% by weight : ex b) Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineap ­ ples , melons and water ­ melons 11% + (L) ex II . With a sugar content exceeding 13% but not exceeding 30 % by weight : Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons . . 11% + (L) No L 83 /30 Official Journal of the European Communities 30 . 3 . 81 CCT heading No Description Rate of duty 20.05 C. ex III . Other . (cont'd)  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding pineapples, melons and watermelons . . 11 % 20.06 Fruit, otherwise prepared or preserved, whether or not containing added sugar or spirit : A. Nuts (including ground-nuts), roasted, in imme ­ diate packings of a net capacity : · I. Of more than 1 kg :  Almonds , walnuts and hazelnuts 12%  Other 7% II . Of 1 kg or less :  Almonds, walnuts and hazelnuts 14%  Other 8% B. Other : I. Containing added spirit : a) Ginger 10% b) Pineapples, in immediate packings of a net capacity : 1 . Of more than 1 kg : aa ) With a sugar content exceeding 17 % by weight . . 10% + (L) bb) Other 10% 2 . Of 1 kg or less : aa) With a sugar content exceeding 19 % by weight . . 10% + (L) bb Other 10% c) Grapes : 1 . With a sugar content exceeding 1 3 % by weight 25 % + (L) 2 . Other 25% d) Peaches, pears and apricots , in imme ­ diate packings of a net capacity : 1 . Of more than 1 kg : aa ) With a sugar content exceeding 13 % by weight . . 25 % + (L) bb ) Other 25% 30 . 3 . 81 Official Journal of the European Communities No L 83 /31 CCT heading No Description Rate of duty 20.06 (cont'd) B. I. d) 2 . Of 1 kg or less : aa) With a sugar content exceeding 15 % by weight . . bb) Other e) Other fruits : 25% 25% + ( L) ex 1 . With a sugar content exceeding 9 % by weight , excluding cherries 25% + (L) ex 2 . Other, excluding cherries 25% f) Mixtures of fruit : 1 . With a sugar content exceeding 9 % by weight 25 % + (L) 2 . Other 25% II . Not containing added spirit : a ) Containing added sugar, in immediate packings of a net capacity of more than 1 kg : 2 . Grapefruit segments 11 % + (L) 3 . Mandarins (including tangerines and satsumas); clementines , wilk ­ ings and other similar citrus hybrids 19% + (L) 4 . Grapes 18% + ( L) ex 8 . Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pine ­ apples , melons , and water ­ melons 8% + (L )  Tamarind (pods , pulp) 8% + ( L) 9 . Mixtures of fruit : ex aa) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits :  Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding melons and watermelons 12% + (L) No L 83 /32 Official Journal of the European Communities 30.3.81 CCT heading No Description Rate of duty 20.06 (cont'd i B. II . b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 2 . Grapefruit segments 11 % + ( L) 3 . Mandarins (including tangerines and satsumas); Clementines, wilk ­ ings and other similar citrus hybrids 20 % + (L) 4 . Grapes 19% + ( L) ex 8 . Other fruits : Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pine ­ apples , melons and water ­ melons 8 % + (L) 9 . Mixtures of fruit : ex aa ) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits : Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, exclud ­ ing melons and water ­ melons 12% + (L) c) Not containing added sugar, in immediate packings of a net capacity : 1 . Of 4 ¢ 5 kg or more : ex dd) Other fruits : Fruit falling within head ­ ing Nos 08.01 , 08.08 B, E and F and 08.09, exclud ­ ing pineapples, melons and watermelons 7 % 30.3.81 Official Journal of the European Communities No L 83/33 CCT heading No Description Rate of duty 20.06 (cont'd) B. 11 . c) 1 . ex ee) Mixtures of fruit :  Mixtures of two or more fruits falling within head ­ ing Nos 08.01 , 08.08 B, E and F and 08.09, exclud ­ ing melons and water ­ melons , in which no single fruit exceeds 50 % of the total weight of the fruits 2 . Of less than 4 -5 kg : ex bb) Other fruit and mixtures of fruit : 11 %  Fruit falling within head ­ ing Nos 08.01 , 08.08 B, E and F and 08.09, exclud ­ ing pineapples, melons and watermelons 7%  Mixtures of two or more fruits falling within head ­ ing Nos 08.01,08.08 B, E and F and 08.09, exclud ­ ing melons and water ­ melons, in which no single fruit exceeds 50 % of the total weight of the fruits 12% 20.07 Fruit juices (including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit : A. Of a specific gravity exceeding 1 - 33 at 1 5 ° C : III . Other : ex a) Of a value exceeding 30 EUA per 100 kg net weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 14%  Fruit falling within subheading 08.02 D 28% No L 83/34 Official Journal of the European Communities 30.3 . 81 CCT heading No Description Rate of duty 20.07 A. III . b) Of a value not exceeding 30 EUA per (cont 'd) 100 kg net weight : ex 1 . With an added sugar content exceeding 30 % by weight :  Fruit falling within head ­ ing Nos 08.01 , 08.08 B, E and F and 08.09, exclud ­ ing pineapples, melons and watermelons 14% + (L)  Fruit falling within sub ­ heading 08.02 D 28 % + (L) ex 2 . Other :  Fruit falling within head ­ ing Nos 08.01 , 08.08 B , E and F and 08.09, exclud ­ ing pineapples, melons and watermelons 14%  Fruit falling within sub ­ heading 08.02 D 28% B. Of a specific gravity of 1 · 33 or less at 1 5 ° C : II . Other : a) Of a value exceeding 30 EUA per 100 kg net weight : 2 . Grapefruit juice 8% 3 . Lemon juice or other citrus fruit juices : ex aa) Containing added sugar :  Excluding lemon juice .. 13% ex bb) Other :  Excluding lemon juice . . 13% 6 . Other fruit and vegetable juices : ex aa) Containing added sugar :  Fruit falling within head ­ ing Nos 08.01 , 08.08 B, E and F and 08.09, exclud ­ ing pineapples, melons and watermelons 9%  Other, excluding apricot and peach juices 17% 30.3.81 Official Journal of the European Communities No L 83 /35 CCT heading No Description Rate of duty 20.07 B. II . a) 6 , ex bb) Other : (cont'd)  Fruit falling within head ­ ing Nos 08.01 , 08.08 B, E and F and 08.09 , exclu ­ ding pineapples, melons and watermelons 9%  Other, excluding apricot and peach juices 18% 7 . Mixtures : ex bb) Other, excluding mixtures containing, either separately or together, over 25 % of grape, citrus fruit, pineapple, apple, pear, tomato, apricot or peach juice : 1 1 . Containing added sugar 17% 22 . Other 18% b) Of a value of 30 EUA or less per 100 kg net weight : 2 . Grapefruit juice : aa) With an added sugar content exceeding 30 % by weight : 8 % + (L) bb) Other 8% 4. Other citrus fruit juices : aa) With an added sugar content exceeding 30 % by weight : 14% -I- ( L) bb) With an added sugar content of 30 % or less by weight 14% cc) Not containing added sugar .... 15% 7 . Other fruit and vegetable juices : ex aa) With an added sugar content exceeding 30 % by weight :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 9 % -I- ( L)  Other, excluding apricot and peach juices 17% + (L) No L 83/36 Official Journal of the European Communities 30 . 3.81 CCT heading No Description Rate of duty 20.07 (cont'd) B. II . b) 7 , ex bb) With an added sugar content of 30 % or less by weight :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 9%  Other, excluding apricot and peach juices 17% ex cc) Not containing added sugar :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 9%  Other, excluding apricot and peach juices 18% 8 . Mixtures : ex bb) Other, excluding mixtures containing, either separately or together, over 25 % of grape, citrus fruit, pineapple, apple, pear, tomato, apricot or peach juice : 11 . With an added sugar content exceeding 30 % by weight : 17% + (L) 22 . With an added sugar content of 30 % or less by weight 17% 33 . Not containing added sugar 18% 21.02 Extracts , essences or concentrates , of coffee, tea or matÃ © and preparations with a basis of those extracts, essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts , essences and concen ­ trates thereof : ex A. Essences or concentrates of coffee 9% B. Extracts, essences or concentrates of tea or matÃ © and preparations with a basis of those extracts , essences or concentrates Free C. Roasted chicory and other roasted coffee substi ­ tutes : II . Other 2 % + vc 30.3.81 Official Journal of the European Communities No L 83/37 CCT heading No Description Rate of duty 21.02 (cont'd) D. Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes : II . Other 6 % + vc 21.03 Mustard flour and prepared mustard : A. Mustard flour, in immediate packings of a net capacity : I. Of 1 kg or less Free II . Of more than 1 kg Free B. Prepared mustard 9% 21.04 Sauces ; mixed condiments and mixed seasonings : B. Sauces with a basis of tomato purÃ ©e 6% ex C. Other :  Products with a tomato ketchup basis 8%  Other, excluding sauces with a vegetable oil basis 6% 21.05 Soups and broths, in liquid, solid or powder form ; homogenized composite food preparations : A. Soups and broths, in liquid, solid or powder form . . 11 % B. Homogenized composite food preparations 17% 21.06 Natural yeasts (active or inactive); prepared baking powders : A. Active natural yeasts : I. Culture yeast 8% II . Baker's yeast : a) Dried 5 % -I- vc b ) Other 5 % + vc III . Other 10% B. Inactive natural yeasts : I. In tablet, cube or similar form, or in immediate packings of a net capacity of 1 kg or less 6% II . Other : ·. Free C. Prepared baking powders 4% No L 83/38 Official Journal of the European Communities 30.3.81 CCT heading No Description Rate of duty 21.07 Food preparations not elsewhere specified or included : A. Cereals in grain or ear form, pre-cooked or other ­ wise prepared 4 % + vc G. Other : I. Containing no milkfats or containing less than 1 · 5 % by weight of such fats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose): ex 1 . Containing no starch or less than 5 % by weight of starch :  Palm tree cores 9% 22.01 Waters , including spa waters and aerated waters ; ice and snow : A. Spa waters , natural or artificial ; aerated waters .... Free 22.02 Lemonade, flavoured spa waters and flavoured aerated waters , and other non-alcoholic beverages, not including fruit and vegetable juices falling within heading No 20.07 : A. Not containing milk or milkfats 6% 22.03 Beer made from malt 14-5% 22.09 Spirits (other than those of heading No 22.08); liqueurs and other spirituous beverages ; compound alcoholic preparations (known as 'concentrated extracts') for the manufacture of beverages : C. Spirituous beverages : V. Other, in containers holding : ex a) Two litres or less :  Tequila 1 30 EUA per hl per % vol of alcohol -)- 5 EUA per hl 30. 3 . 81 Official Journal of the European Communities No L 83/39 CCT heading No Description Rate of duty 23.01 Flours and meals, of meat , offals , fish, crustaceans or molluscs, unfit for human consumption ; greaves : B. Flours and meals of fish, crustaceans or molluscs . . Free 23.02 Bran , sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegeta ­ bles : B. Of leguminous vegetables 3% 23.06 Products of vegetable origin of a kind used for animal food , not elsewhere specified or included : B. Other Free 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : A. Fish or marine mammal solubles Free C. Other 6% 24.02 Manufactured tobacco ; tobacco extracts and essences : A. Cigarettes 87% B. Cigars 42% C. Smoking tobacco 110% D. Chewing tobacco and snuff 45% E. Other, including agglomerated tobacco, in the form of sheets or strip 19% Abbreviations ( L): indicates that the goods referred to are subject to the levy system ; vc : indicates that the goods referred to are subject to a charge based on a variable component which is specified under the regulations concerning trade in certain goods resulting from the processing of agricultural products ; adf : indicates that additional duty may be levied on the flour content of the products concerned ; ads : indicates that additional duty may be levied on the sugar content of the products concerned.